Exhibit 10.2 FIRST AMENDMENT TO LEASE THIS FIRST AMENDMENT TO LEASE ("Amendment") is entered into as of April 26, 2016 (the "Effective Date"), by and between SEVENTH STREET PROPERTIES VII, LLC, a California limited liability company ("Landlord") and ADURO BIOTECH, INC., a Delaware corporation ("Tenant"), with reference to the following facts: A.Landlord and Tenant are parties to that certain Office/Laboratory Lease dated September 10, 2015 (the "Existing Lease"), pursuant to which Landlord leases to Tenant certain space located within that certain building with an address of 740 Heinz Avenue, Berkeley, California (the "Building"), which leased space is described therein as (i) a portion of the first floor containing approximately 4,181 square feet of Rentable Area, (ii) the entire leasable area located on the third (3rd) floor containing approximately 27,010 square feet of Rentable Area, and (iii) the entire leasable area on the fourth (4th) floor containing approximately 25,261 square feet of Rentable Area (collectively the "Phase I Premises").
